Citation Nr: 1116230	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  10-19 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had service from January 1951 to October 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2010, the Veteran and his representative participated in an informal conference with a Decision Review Officer at the RO.  A report of this conference is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been granted service connection for posttraumatic stress disorder (PTSD), rated as 50 percent disabling, and shrapnel wound, right shoulder, involving muscle group II, rated as 30 percent disabling.  His combined rating is 70 percent.

2.  The competent evidence is at least evenly balanced on the question of whether the nature and severity of the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the full grant of the benefit sought on appeal, the Board finds that any discussion of the duties to notify and assist is unnecessary.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

In this case, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for consideration of a TDIU, as service connection is in effect for PTSD, rated as 50 percent disabling, and shrapnel wound, right shoulder, involving muscle group II, rated as 30 percent disabling.  However, the remaining question is whether the Veteran's service-connected disabilities, in fact, render him unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In various written statements, the Veteran indicated that he could not work due to his service-connected disabilities.  He also submitted a copy of an April 1989 letter to his former employer, in which he stated that he was retiring for health reasons, which were not specified.

During the course of this appeal, the Veteran was afforded several VA examinations.  In October 2009, he underwent separate VA PTSD and muscle examinations.  At that time, the PTSD examiner indicated that the Veteran did not demonstrate total occupational and social impairment due to PTSD.  Instead, there was reduced reliability and productivity due to PTSD.  Noted symptoms included rambling speech, distant relationships with his wife and children, social withdrawal resulting in no friends, few leisure activities, a history of suicide attempts, bizarre and disheveled clothing, easy distraction, loosening of executive cognitive functions, partial insight, nightmares, inappropriate behavior, panic attacks, an inability to maintain hygiene, interference with activities of daily living, and impaired remote and immediate memory.  The muscles examiner indicated that the Veteran's right shoulder disability had a significant occupational effect.

In August 2010, the Veteran again underwent VA PTSD and muscles examination.  During the PTSD examination, impairment of speech, appearance, affect, mood, orientation, thought process, and thought content was shown.  He reported suicidal thoughts and panic attacks.  The examiner noted that impairment of memory and a decline in cognitive functioning seemed to be age-related.  The examiner opined that there was total occupational and social impairment due to PTSD but then clarified that occupational impairment was not solely related to PTSD.  The Veteran's current cognitive impairment would preclude resuming any employment that might require periods of disciplined and cogent social interaction.  The August 2010 VA examiner that conducted the muscles examination opined that it had a significant occupational effect.  The examiner then clarified that the shoulder disability should not preclude him from working as a teacher.  It would more likely than not preclude physical employment but should not affect sedentary employment.  

None of the VA examination reports, nor any other evidence of record, contained an opinion as to whether the Veteran's service-connected disabilities, together, caused him to be unemployable.

However, evaluating the evidence of record, the Board finds that the evidence is at least evenly balance as to whether the Veteran's service-connected disabilities, together, render him unable to obtain or maintain substantially gainful employment.  Specifically, the August 2010 VA PTSD examiner opined that the Veteran's PTSD, at least in part, caused total occupational and social impairment.  While his age-related cognitive difficulties also played a part, the examiner did not separate which symptoms are attributable to each psychiatric disability.  Furthermore, the August 2010 VA muscles examiner opined that the Veteran would be precluded from physical employment due to his right shoulder disability.  Evaluating these opinions together, and in the absence of an opinion addressing both disabilities, the Board finds that the competent evidence of record establishes that the Veteran is unable to perform physical employment due to his right shoulder disability and demonstrates total occupational and social impairment due, at least in part, to his PTSD.  As such, the evidence is at least in equipoise as to whether the Veteran has been rendered unemployable as a result of his service-connected disabilities.  The claim is granted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of VA benefits.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


